Detailed Action
This is a Non-final Office action in response to communications received on 9/4/2020.  Claims 1-15 were amended via preliminary amendment filed on 9/4/2020. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 9/4/2020 and 10/22/2020, are acknowledged.

Preliminary Amendment
The preliminary amendment, filed 9/4/2020, is recognized.

Foreign Priority Date
The foreign priority filing date of filed 9/4/2019 is recognized.

Claim Objections
Claims 1, 5, 8-9, 12 and 14-15 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage, where applicable” and “cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage, where applicable”. 
Regarding claims 1, 5, 8-9, 12 and 14-15, the claims recite “rim keys” (unhyphenated) while other mentions in the claims are of “rim-keys”. The claims should be corrected to consistently refer to “rim-keys” either in hyphenated form or unhyphenated.
Regarding claims 4 and 11, the claims recite “the at least one subtree is a vector of hash of a given index”, which is grammatically incorrect. The claims should more correctly recite “the at least one subtree is a vector of a hash of a given index”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “means for cryptographically hashing the data to obtain hash values of the data” in claim 8.
“means for cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage” in claim 8.
  “means for cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage” in claim 8.
“means for obtaining a root hash value” in claim 8.
“means for dividing at least one hash value into multiple sections of rim-keys of a given bit-width” in claim 8.
“means for determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and parent rim keys supporting the creation of a subtree” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage, where applicable” and “cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage, where applicable”. This language is indefinite because it creates a condition for the limitations (i.e. that it is “applicable”) without defining the condition that makes the limitation “applicable”. Claims 2-7 are dependent on claim 1 and do not remedy the previously mentioned deficiency of claim 1 and are similarly rejected.
Regarding claims 2 and 9, the claims recite “creating a subtree”. Claims 1 and 8 from which they depend also recite “a subtree”. It is unclear from the language of the claims if these subtrees should be considered to be the same subtree or separate distinct subtrees. Claim 10 is also similarly rejected due to its dependency on claim 9.
Regarding claims 3 and 10, the claims recite “multiple hash values”. Claims 1 and 8 from which they depend also recite “obtain(ing) hash values”. It is unclear from the language of the claims if these multiple hash values should be considered to be part of the obtained hash values or separate hash values.
Regarding claim 5, the claim recites “wherein the index is the respective rim key”. None of the claims from which claim 5 depends mention “a respective rim key” and so the term lacks antecedent basis. Additionally, the claims from which claim 5 depends only make mention of “a given index”, in claim 4. It is unclear from the language of the claim that “the index” is “the given index” of claim 4. Claim 6 is also similarly rejected due to its dependency on claim 5.
Regarding claim 12, the claim recites “wherein the index is the respective rim key”. None of the claims from which claim 12 depends mention “a respective rim key” and so the term lacks antecedent basis. Additionally, none of the claims from which claim 12 depends mention “an index” and so the term lacks antecedent basis.
Regarding claim 8, the claims recite a  “means for cryptographically hashing the data to obtain hash values of the data”, “means for cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage”, “means for cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage”, “means for obtaining a root hash value”, “means for dividing at least one hash value into multiple sections of rim-keys of a given bit-width” and “means for determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and parent rim keys supporting the creation of a subtree” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the “decrypting” function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9-13 and 15 depend on claim 8 and thereby inherit the deficiencies of claim 8. These claims are similarly rejected.
Regarding claim 15, the claim recites the following in the limitations:
“wherein said central unit is further comprised of a system according to claim 8”
“wherein said database comprises: hash values of the data”
“combined hash values of a first stage”
“combined hash values of a second stage”
“a root hash value”
“rim-keys of a given bit-width”
“parent rim keys supporting the creation of a subtree”
Claim 8 from which claim 15 depends also recites the underlined terms mentioned above. It is unclear from the language of the claims if these should be considered to be the same or separate distinct items from those mentioned in claim 8. The claim should either distinguish these limitations from those mentioned in claim 8, or make reference in the following manner, for example:
“wherein said central unit is further comprised of the system according to claim 8”
“wherein said database comprises: the hash values of the data”
“the combined hash values of a first stage”
“the combined hash values of a second stage”
“the root hash value”
“the rim-keys of the given bit-width”
“the parent rim keys supporting the creation of the subtree”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 is also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 14 is directed to a database for storing and keeping track of sets of data in a specific network, implementing a Sparsed Merkle tree. The Specification does not explicitly limit the database to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the database is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the database as comprising any sort of physical device or machine to perform the steps of the claim.
As such, the claim is interpreted as being directed to software per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlberg (NPL document “Efficient Sparse Merkle Trees”).
 Regarding claim 1, Dahlberg teaches the limitations of claim 1 substantially as follows:
A computer implemented method for processing sets of data for storing and keeping track of the same in a specific network, (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
the method implementing a Sparsed Merkle tree, the method comprising steps for (Dahlberg; Section 3.2, Para 1: An SMT is sparse (i.e. implementing a sparsed merkle tree))
cryptographically hashing the data to obtain hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage, where applicable; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage, where applicable; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
obtaining a root hash value, (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
being comprised of the steps of: 
dividing at least one of the hash values into multiple sections of rim-keys of a given bit-width; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width)) 
6determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))

Regarding claim 2, Dahlberg teaches the limitations of claim 1.
Dahlberg teaches the limitations of claim 2 as follows:
The computer implemented  method according to claim 1, further comprising a step of: creating a subtree on a parent rim-key if an archived data has the same rim-key as the parent rim-key.  (Dahlberg; Section 3.4, Para 4; Fig. 3; Section 4.1, Paras 1 and 2; Fig 4: Creating subtrees at digests rooted at a branch (i.e. on a parent rim-key) starting at a digest from a split containing a split index indicating a left most or right most branch (i.e. archived data has the same rim-key as the parent rim-key))

Regarding claim 3, Dahlberg teaches the limitations of claim 1.
Dahlberg teaches the limitations of claim 3 as follows:
The computer implemented  method according to claim 1, further comprising a step of: dividing multiple hash values into multiple sections of rim-keys of the given bit-width.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing multiple hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of the given bit width))

Regarding claim 8, Dahlberg teaches the limitations of claim 8 substantially as follows:
A system for processing sets of data for storing and keeping track of the same in a specific network, (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
the system implementing a Sparsed Merkle tree, the system comprising: (Dahlberg; Section 3.2, Para 1: An SMT is sparse (i.e. implementing a sparsed merkle tree))
-means for cryptographically hashing the data to obtain hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
-means for cryptographically hashing consecutive hash values of the data to obtain combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
-means for cryptographically hashing combined hash values of a first stage to obtain combined hash values of a second stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
means for obtaining a root hash value; (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
means for dividing at least one hash value into multiple sections of rim-keys of a given bit-width; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width))
means for determining leave rim-keys being archive leaves of the Sparsed Merkle tree, and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))

Regarding claim 9, Dahlberg teaches the limitations of claim 8.
Dahlberg teaches the limitations of claim 9 as follows:
The system, according to claim 8, further comprising means for creating a subtree on a parent rim- key if an archived data has the same rim key as the parent rim-key.  (Dahlberg; Section 3.4, Para 4; Fig. 3; Section 4.1, Paras 1 and 2; Fig 4: Creating subtrees at digests rooted at a branch (i.e. on a parent rim-key) starting at a digest from a split containing a split index indicating a left most or right most branch (i.e. archived data has the same rim-key as the parent rim-key))

Regarding claim 10, Dahlberg teaches the limitations of claim 9.
Dahlberg teaches the limitations of claim 10 as follows:
The system, according to claim 9, further comprising means for dividing multiple hash values into multiple sections of rim-keys of the given bit-width.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing multiple hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of the given bit width))

Regarding claim 14, Dahlberg teaches the limitations of claim 14 substantially as follows:
A database for storing and keeping track of sets of data in a specific network, (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
implementing a Sparsed Merkle tree, comprising: (Dahlberg; Section 3.2, Para 1: An SMT is sparse (i.e. implementing a sparsed merkle tree))
hash values of the data obtained by cryptographically hashing the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
combined hash values of a first stage obtained by cryptographically hashing some of the consecutive hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
combined hash values of a second stage obtained by cryptographically hashing some of the combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
a root hash value; (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
9rim-keys of a given bit-width obtained by dividing at least one hash value into multiple sections of rim-keys, (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width))
at least some rim- keys being leave rim-keys being archive leaves of the Sparsed Merkle tree; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree.  (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg (NPL), as applied to independent claims 1 and 8, further in view of Krishnamurthy (US 2022/0078006 A1).
 Regarding claim 4, Dahlberg teach the limitations of claim 1.
Dahlberg does not teach the limitations of claim 4 as follows:
The computer implemented method according to claim 1, wherein at least one subtree is a vector of hash of a given index.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 4 as follows:
The computer implemented method according to claim 1, wherein at least one subtree is a vector of hash of a given index.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. subtree) is defined by a vector of sibling values which are hash functions (i.e. vector of hash of a given index))
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 5, Dahlberg and Krishnamurthy teach the limitations of claim 4.
Dahlberg and Krishnamurthy teach the limitations of claim 5 as follows:
The computer implemented method according to claim 4, wherein the index is the respective rim key.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root is defined by a vector of sibling values which are hash functions corresponding to the leaves (i.e. index is the respective rim key))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 6, Dahlberg and Krishnamurthy teach the limitations of claim 5.
Dahlberg and Krishnamurthy teach the limitations of claim 6 as follows:
The computer implemented method according to claim 5, wherein the Sparsed Merkle Tree comprises vectors of hashes.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. Sparsed Merkle Tree) is defined by a vector of sibling values which are hash functions (i.e. vectors hashes))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 7, Dahlberg teach the limitations of claim 1.
Dahlberg does not teach the limitations of claim 7 as follows:
The computer implemented method according to claim 1, wherein the data are transactions.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 7 as follows:
The computer implemented method according to claim 1, wherein the data are transactions.  (Krishnamurthy; Para, [0049]: state changes happen as a consequence of events (“transactions”) (i.e. data are transactions))
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate transactions as data as in Krishnamurthy in order to expand the functionality of the system by providing a means by which transactions may be processed using a Merkle Tree, in addition to other types of information.

Regarding claim 11, Dahlberg teach the limitations of claim 8.
Dahlberg does not teach the limitations of claim 11 as follows:
The system, according to claim 8, wherein at least one subtree is comprised of a vector of hash of a given index.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 11 as follows:
The system, according to claim 8, wherein at least one subtree is comprised of a vector of hash of a given index.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. subtree) is defined by a vector of sibling values which are hash functions (i.e. vector of hash of a given index))
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 12, Dahlberg teach the limitations of claim 8.
Dahlberg does not teach the limitations of claim 12 as follows:
The system, according to claim 8, wherein the index is comprised of the respective rim key.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 12 as follows:
The system, according to claim 8, wherein the index is comprised of the respective rim key.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root is defined by a vector of sibling values which are hash functions corresponding to the leaves (i.e. index is the respective rim key))
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 13, Dahlberg teach the limitations of claim 8.
Dahlberg does not teach the limitations of claim 13 as follows:
The system, according to claim 8, wherein the Sparsed Merkle Tree comprises vectors of hashes.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 13 as follows:
The system, according to claim 8, wherein the Sparsed Merkle Tree comprises vectors of hashes.  (Krishnamurthy; Paras. [0131]-[0132]: A path from a leaf to the root (i.e. Sparsed Merkle Tree) is defined by a vector of sibling values which are hash functions (i.e. vectors hashes))
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate defining vectors of sibling values as in Krishnamurthy in order to improve the security of the system by linking leaves of a Merkle Tree using hash values.

Regarding claim 15, Dahlberg teach the limitations of claim 8.
Dahlberg teaches the limitations of claim 15 as follows:
wherein said central unit is further comprised of a system according to claim 8 and a database, wherein said database comprises: (Dahlberg; Section 6, Paras. 1 and 2: authenticated data structures stored in memory)
hash values of the data obtained by cryptographically hashing the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree (i.e. hashing the data to obtain hash values of the data))
combined hash values of a first stage obtained by cryptographically hashing some of the consecutive hash values of the data; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating a child digest of multiple hashed attributes at height 0 in a merkle tree and creating parent digests (i.e. combined hash values of a first stage) by hashing concatenated digests of children digests (i.e. cryptographically hashing consecutive hash values of the data))
combined hash values of a second stage obtained by cryptographically hashing some of the combined hash values of a first stage; (Dahlberg; Section 2.1, Para. 1; Fig. 1: Creating parent digests at height 2 of the Merkle Tree (i.e. combined hash values of a second stage) by hashing concatenated digests at height 1 of the Merkle Tree (i.e. cryptographically hashing combined hash values of a first stage))
10a root hash value; (Dahlberg; Section 2.1, Paras. 1 and 2; Fig. 1: Finding a root digest which is a hash value of a combination of all digests in the Merkle Tree (i.e. obtaining a root hash value))
rim-keys of a given bit-width obtained by dividing at least one hash value into multiple sections of rim-keys, (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining subtrees by dividing the Merkle Tree into digests (i.e. dividing at least one of the hash values) represented by appropriate bit markers based on their position in the tree (i.e. into multiple sections of rim-keys of a given bit width))
at least some rim-keys being leave rim- keys being archive leaves of the Sparsed Merkle tree; and (Dahlberg; Section 3.4, Para 3; Fig. 3: Determining a binary representation of  sparsed Merkle Tree leaves (i.e. leave rim-keys) which indicate and determine a split index of the tree (i.e. being archive leaves of the Sparsed Merkle tree))
parent rim keys supporting the creation of a subtree. (Dahlberg; Section 3.4, Para 3; Fig. 3: Digests at the Base Split Index indicate the division into subtrees (i.e. parent rim keys supporting the creation of a subtree))
Dahlberg does not teach the limitations of claim 15 as follows:
A network, comprising; 
a central unit being a computerized central unit, and 
a connection to additional command units implementing transactions, said additional command units being computerized command units, 
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 15 as follows:
A network, comprising; 
a central unit being a computerized central unit, and (Krishnamurthy; Para. [0065]: Central administrative server (i.e. computerized central unit))
a connection to additional command units implementing transactions, said additional command units being computerized command units, (Krishnamurthy; Para. [0065]: users (i.e. connection to additional command units) execute the state transitions (transactions) (i.e. implementing transactions) that they are shown by the central administrative server)
Krishnamurthy is combinable with Dahlberg because all are from the same field of endeavor of managing information and Merkle Trees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Dahlberg to incorporate a central administrative server performing the functions of the system as in Krishnamurthy in order to expand the functionality of the system by providing a means by which the Merkle Tree related system may be implements in servers as well as in devices.

Prior Art Considered But Not Relied Upon
	Assadipour (US 2021/0064584 A1) which teaches a method for tracking media file playback. Clients can use a Merkle Tree to hash data and store the root to reduce the required storage space.
	Jayachandran (US 2020/0380154 A1) which teaches a method of transmitting, from a client application, a proposed storage request to a plurality of endorser nodes of a blockchain. Committing may include storing the reduced-step hash of the storage request within a Merkle tree data structure of the blockchain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438